
	
		I
		111th CONGRESS
		1st Session
		H. R. 4121
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Hall of New York
			 (for himself, Mr. Bilbray,
			 Mr. Lamborn,
			 Mr. Rodriguez,
			 Mrs. Kirkpatrick of Arizona,
			 Mrs. Halvorson,
			 Mr. Donnelly of Indiana, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  appeals process of the Department of Veterans Affairs, to establish a
		  commission to study judicial review of the determination of veterans’ benefits,
		  and for other purposes.
	
	
		1.Short titleThis act may be cited as the
			 Veterans Appeals Improvement and Modernization Act of
			 2009.
		2.Waiver of
			 regional office jurisdiction over incorporation of supplemental evidence into
			 previously submitted claims
			(a)WaiverSection 7104 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(f)If a claimant submits new evidence in
				support of a case for which a substantive appeal has been filed, such evidence
				shall be submitted to the Board directly and not to a regional office of the
				Department, unless the claimant requests that the evidence be reviewed by the
				regional office before being submitted to the
				Board.
					.
			(b)Effective
			 dateSubsection (f) of
			 section 7104 of title 38, United States Code, as added by subsection (a) of
			 this section, shall apply with respect to evidence submitted on or after the
			 date that is 90 days after the date of the enactment of this Act.
			3.Modification of
			 Jurisdiction and finality of decisions of the Court of Appeals for Veterans
			 Claims
			(a)ModificationSubsection
			 (a) of section 7252 of title 38, United States Code, is amended—
				(1)by striking the
			 third sentence; and
				(2)by adding at the
			 end the following new sentence: The Court shall have power to affirm,
			 modify, reverse, remand, or vacate and remand a decision of the Board after
			 deciding all relevant assignments of error raised by an appellant for each
			 particular claim for benefits. In a case in which the Court reverses a decision
			 on the merits of a particular claim and orders an award of benefits, the Court
			 need not decide any additional assignments of error with respect to that
			 claim..
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to a decision of the Board of Veterans’ Appeals made on or after the
			 date of the enactment of this Act.
			4.Commission to
			 study judicial review of the determination of veterans’ benefits
			(a)EstablishmentThere is established a commission to be
			 known as the Veterans Judicial Review Commission (in this
			 section referred to as the Commission).
			(b)DutiesThe
			 Commission shall—
				(1)evaluate the
			 administrative and judicial appellate review processes of veterans’ and
			 survivors’ benefits determinations; and
				(2)make specific recommendations and offer
			 solutions to improve the accuracy, fairness, transparency, predictability,
			 timeliness, and finality of such appellate review processes, including a
			 recommendation as to whether the Court of Appeals for Veterans Claims should
			 have the authority to hear class action or associational standing cases.
				(c)Membership
				(1)In
			 generalThe Commission shall be composed of 13 members appointed
			 as follows:
					(A)Two individuals appointed by the Speaker of
			 the House of Representatives.
					(B)Two individuals appointed jointly by the
			 President of the Senate and the President pro tempore.
					(C)Two individuals appointed by the minority
			 leader of the House of Representatives.
					(D)Two individuals
			 appointed by the minority leader of the Senate.
					(E)Four individuals appointed by the
			 President.
					(F)One individual appointed by the President,
			 by and with the advice and consent of the Senate, who shall serve as
			 chairperson.
					(2)QualificationsIndividuals
			 appointed under paragraph (1) shall—
					(A)be specially qualified to serve on the
			 Commission by virtue of their expert education, training, or experience
			 associated with veterans’ benefits, judicial review, constitutional law, or
			 other areas of expertise pertinent to the duties of the Commission; and
					(B)include
			 individuals who—
						(i)are
			 current or retired members of the judiciary;
						(ii)are
			 members of the legal or academic community; or
						(iii)represent—
							(I)veterans service
			 organizations;
							(II)legal service
			 organizations; or
							(III)other affected
			 entities.
							(3)TermsEach member shall be appointed for the life
			 of the Commission.
				(4)VacancyA vacancy in the Commission shall be filled
			 in the manner in which the original appointment was made.
				(d)Meetings
				(1)In
			 generalThe Commission shall meet at the call of the Chairperson
			 or a majority of its members.
				(2)QuorumA
			 majority of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
				(e)Pay
				(1)Rates of
			 payExcept as provided in paragraph (2), members shall serve
			 without pay.
				(2)Travel
			 expenseEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
				(f)Staff
				(1)DirectorThe
			 Commission shall have a director who shall be appointed by the
			 Chairperson.
				(2)StaffSubject
			 to rules prescribed by the Commission, the Chairperson may appoint additional
			 personnel as the Chairperson considers appropriate.
				(3)Applicability of
			 certain civil service lawsThe director and staff of the
			 Commission shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
				(4)Experts and
			 consultantsSubject to rules prescribed by the Commission, the
			 Chairperson may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code.
				(5)Staff to federal
			 agenciesUpon request of the Chairperson, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this section.
				(g)Powers of
			 Commission
				(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
				(2)Powers of
			 Members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(3)Obtaining
			 official dataThe Commission
			 may secure directly from any department or agency of the United States
			 information necessary to enable it to carry out this Act. Upon request of the
			 Chairperson of the Commission, the head of that department or agency shall
			 furnish that information to the Commission.
				(4)MailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
				(5)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
				(h)Reports
				(1)Interim
			 reportNot later than July 1,
			 2010, the Commission shall submit to Congress an interim report of the
			 evaluation and recommendations made under subsection (b).
				(2)Final
			 reportNot later than December 31, 2010, the Commission shall
			 submit to Congress a final report on the activities of the Commission,
			 including—
					(A)specific recommendations and solutions
			 proposed by the Commission under subsection (b), including a recommendation as
			 to whether the Court of Appeals for Veterans Claims should have the authority
			 to hear class action or associational standing cases;
					(B)relevant
			 background and statistical information associated with such recommendations and
			 solutions; and
					(C)other information
			 the Commission determines appropriate.
					(i)TerminationThe Commission shall terminate on the date
			 that is two years after the date on which the Commission submits the final
			 report pursuant to section (h)(2).
			
